Exhibit No. 10.2 Amendment to Maroney Employment Agreement AMENDMENT NUMBER 1 TO THE GYRODYNE COMPANY OF AMERICA, INC. AMENDED AND RESTATED EMPLOYMENT AGREEMENT DATED JANUARY 23, 2003 FOR STEPHEN V. MARONEY WHEREAS, Stephen V. Maroney (the "Executive") executed an amended and restated Employment Agreement (the "Agreement" or the "Employment Agreement") with Gyrodyne Company of America, Inc. (the "Company") effective as of January 23,2003; and WHEREAS, Section 409A of the Internal Revenue Code (the "Code") was enacted as part of the American Jobs Creation Act of2004 ("AJCA"); and WHEREAS, Section 409A made several changes to nonqualified deferred compensation arrangements, including employment agreements with severance provisions, requiring amendments to be made to avoid adverse tax consequences to the Executive; and WHEREAS, the Company is willing to make several changes to the Employment Agreement, as addressed in this Amendment Number 1, to help the Executive avoid immediate taxation, a 20% excise tax, and underpayment of interest penalties in the event that any payments or provisions of the Employment Agreement do not comply with Section 409A of the Code; and WHEREAS, the parties acknowledge that the intent of this Amendment is not to change the provisions of the Employment Agreement, except to the extent necessary to avoid adverse tax consequences and/or to delay certain payments, due to the potential status of the Executive as a "Specified Employee" under Section 409A NOW, THEREFORE, in consideration of the mutual provisions contained herein, the parties agree to amend the Employment Agreement as follows: 1. Specified Employee. The parties acknowledge that the Executive is currently a "Specified Employee" as defined under Section 5(b) below. 2. Good Reason Termination. Section 3.l(E) provides that the Executive may terminate the Executive's employment for "Good Reason" at any time upon 10 days written notice to the Company. Good Reason is defined to include a material change in the Executive's duties, the relocation of the Company's office outside of a 25 mile radius of its current offices, and the Company's breach of any material terms of this Agreement, including the Company's obligation to provide indemnification and advancement of expenses. In order to comply with the safe harbor "Good Reason" provisions contained in Final Treasury Regulation Section 1.409A-l, the Executive's Separation from Service shall be "treated" as an involuntary termination if the following "safe harbor" events occur to ensure that a Good Reason termination exists: 1 a. The Executive must provide notice of the existence of the Good Reason condition within a period not to exceed30 days of its initial existence (in lieu of the prior 10 day period). b. The Company shall be provided a period of30 days during which it may remedy the condition entitling the Executive to terminate employment for Good Reason. c. The Executive must Separate from Service within a limited period of time, not to exceed60 days following the reason for the Good Reason termination. d. The amount, timeand form of payment upon a voluntary separation from service for Good Reason shall be identical to the amount, time and form of payment upon an involuntary separation from service. 3. Change in Control. a. Defined. Section 3.1(F) provides that in the event of a Change in Control, the Executive may terminate the Executive's employment upon 30 days prior written notice of termination delivered not later than 3 months following a Change in Control. The Change in Control window period is revised to 90 days within any Change in Control to comply with Section 409A. A Change in Control shall continue to be defined as provided in Section 3.1(F). A Change in Control shall also include the first to occur of any event described as either a change in ownership or effective control of the Company, or in the ownership of a substantial portion of the assets of the Company, as defined under Section 409A of the Code. b. Notice Provisions. Similar to a termination for Good Reason, the Executive must satisfy the provisions of Sections 2 and 3 of this Amendment in the event the Executive wishes to terminate the Executive's employment following a Change in Control. 4. Severance Benefits. Section 3.2 provides that if the Executive's employment is terminated without cause (except in the event of death or Disability) or if the Executive's employment is terminated by the Executive for Good Reason or following a Change in Control, certain severance benefits are provided. Based upon Section 409A, the new severance benefits shall be as follows: a. The original Employment Agreement provides the Company would pay the Executive, on or before the date of termination, a lump sum payment equal to the sum of: i. The Executive's base salary and accrued vacation pay through the Termination Date (i.e., a "Separation from Service"); and 2 ii. 3 times the Executive's base salary. In order to comply with Section 409A, severance benefits shall be paid in a single lump sum cash payment, to the extent the benefits do not exceed .the lesser of the
